CAPPY, Justice,
concurring.
I join the instant opinion, notwithstanding my concurring and dissenting opinion in Commonwealth, Dep’t of Transp. v. McCafferty, 758 A.2d 1155 (Pa.2000), in which the majority of this court determined that certain reporting requirements of Article III of the Driver’s License Compact, 75 Pa.C.S. § 1581, need not be strictly complied with in order to meet the requisites of due process. I recognize that McCafferty, although ill-advised, is stare decisis and compels my joinder herein.